DETAILED ACTION

Reopening of Prosecution
Applicant is advised that the Notice of Allowance mailed 27 January 2021 is vacated.  If the issue fee has already been paid, Applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, Applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
Prosecution on the merits of this application is reopened on claim 1 considered unpatentable for the reasons indicated below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (US 4,441,989), as evidenced by Manley (US 4,019,133) and Crouzen (US 2002/0093330).
With respect to claim 1, Spencer discloses a process for improving heavy oil by visbreaking (see Spencer, column 1, lines 8-10 and 54-56; and column 4, lines 31-35), .

Allowable Subject Matter
Claims 2-13 are allowed.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 April 2021 prompted the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771